 In the Matter of UNITED CHEMICAL & ORGANIC PRODUCTS DIVISIONAND CENTRAL CHEMICAL DIVISION OF WILSON & CO., INC.andINTER-NATIONAL CHEMICAL WORKERS UNION, LOCAL 157, A. F. OF L.Case No. 13-R-2927.-Decided August 6, 1945Mr. M. R. Swanson,of Chicago, Ill., for the Company..Mr. H. J. Paar,of Waterloo, Iowa, for the A. F. L.Miss Ruth E. Blie fiield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Chemical WorkersUnion, Local 157,A. F. of L., herein called the A.F. L., alleging thata question.affecting commerce had arisen concerning the representa-tion of, employees of United Chemical & Organic Products Divisionand Central Chemical Division of Wilson&Co., Inc., Calumet City,Illinois,'herein called the Company,the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeHerman J. DeKoven,Trial Examiner.Said hearing was held at Chi-cago, Illinois,on May2 and 3, 1945. The Company and the A. F. L.appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses,and to in-troduce evidence bearing on the issues.?-The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case,the Board makes the following :'The name of the Company appears in the caption and the body of the Decision as itwas amended at the hearing2Both the Oil WorkersInternationalUnion,C. I. 0., and the United Gas, Coke andChemical Workers, C.I.0.,, signed separate waivers and disclaimers of interest in theproceedingwhich wereintroduced into evidence.63 N. L.R. B, No. 23.160 UNITED CHEMICAL & ORGANIC PRODUCTS DIVISION161FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited Chemical & Organic Products Division, hereinafter calledUnited, and Central Chemical Division, hereinafter called Central,which are located on adjoining tracts of land at Calumet City,Illinois,are divisions of Wilson, & Co., Inc., a Delaware corporation with itsprincipal office and place of business at 4100 South Ashland Avenue,Chicago, Illinois.United is engaged in the manufacture and sale ofedible, technical, and photographic gelatin, di-calcium phosphate, edi-ble bone, grease,and tallow, protein tankage, and bone meal.Centralis engaged in the manufacture and sale of sulfuric,muriatic,nitric,and mixed acids, and salt cake.The Company has, during the past 12 months, purchased raw materi-als, valued in excessof $300,000, for its operations at United, and rawmaterials, valuedin excessof $200,000; for its operations ,at Central.More than85 percent of these rawmaterialsoriginated from pointsoutside the State of Illinois.During thesameperiod, the finishedproducts manufactured at United amounted to over $300,000 in value,and the finished products manufactured at Central amounted to over$200,000 in value.Approximately 85 percent of-these finished prod-ucts was shipped to points outside the State. -The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we.so find.H. THE ORGANIZATION INVOLVEDInternational ChemicalWorkers Union, Local 157, affiliated withthe American Federation-of Labor, is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn a letter to the Company dated March 2, 1945, the A. F. L. re-quested recognition as the exclusive bargaining representative of cer-tain of the Company's employees at the plants involved herein.Atthe hearing the Company stated that it.would not recognize the A. F.L.as the exclusive bargaining representative until it has been certifiedby the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. L. represents a substantial number ofemployees in the unit hereinafter found appropriate.3.D The Field Examinerreported that the A. F. L. submitted 19T authorization cards ;that thesecardswere dated as follows : 6 in December 1944, 129 in January 1945, 3 inFebruary1945,2 in March1945, and 57 were 'undated; and that there are approximately289 employees in theunit petitioned for.- 162DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find thata question affecting commerce has arisen concerningthe representationof employees of the Company, within themeaningof Section 9 (c) and Section2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe A. F. L. seeks a unit of all production and maintenance em-ployees 4 at United and Central, includiiLlg laboratory employees, thestoreroom clerk, watchmen, belt foremen, and the wheel foreman, butexcluding office clerical employees, the chauffeur, storekeeper, chiefchemist, assistant chief chemist, bacteriologist, the employees at Cen-tral depot located at Chicago, Illinois, chief engineer, master mechanic,general foremen, assistant foremen, foremen, plant manager, assistantto the plant manager, superintendent, and all other supervisory em-ployees.The Company disagrees with the unit sought in that it wouldlimit the unit to hourly paid production and maintenance employeesof both divisions and would exclude, in addition to the classificationsthe Union seeks to exclude, the laboratory employees, belt foremen,wheel foreman, storeroom clerk, and watchmen.With respect to the Company's contention that the unit should bedescribed as consisting of "all hourly paid production and mainte-nance employees," it is well established that the Board, in determiningthe appropriateness of a unit, will not distinguish between employeessolely on the basis of the difference in mode of payment, but will lookto their general interests, duties, nature of work, and working con-ditions.Since, as appears below, we are of the opinion that some ofthe salaried employees have similar interests and duties to hourly paidproduction and maintenance employees and are therefore properlyincludable in the same unit, we shall describe the unit without anyreference to the mode of payment.'Disputed CategoriesLaboratory employees:The Company has a main laboratory whichis located in a one-story building and is separated from the nearestfactory building by a distance of approximately 75 feet, and a smallerlaboratory which is located inside the factory building of United.These laboratories service both United and Central.The laboratorystaff consists of a chief chemist and an assistant chief chemist, whomthe parties, agreed to exclude as supervisory employees, a bacteriolo-gist, whom the parties also would exclude, and those employees herein-after collectively referred to as the laboratory employees, consisting4This includes the gardener,yardman,and janitress.3SeeMatter of Jones d Laughlin Steel Corporation, Pittsburgh Works,57 N L R B 357 ;Matter of Edgewater Steel Company,56 N. L. R. B 1778,Matter of E. I. du Pont deNemours and Company,62 N. L.It.B. 146 UNITED CHEMICAL & ORGANIC PRODUCTS DIVISION163of a chemist, two assistant chemists, five laboratory assistants,' andtwo research assistants.All except the two research assistants arehoused in the main laboratory, the latter being the only ones assignedto the smaller laboratory at United.All the laboratory employeesare responsible to the chief chemist, are on the administrative pay roll,are salaried, and have the same vacation and sick leave as other salariedemployees.The earnings of these employees are, however, comparableto those of the production and maintenance employees.The work in the main laboratory consists principally of testingraw materials and finished products to determine their chemical com-position in order to insure that the materials and products meet therequired specifications.The laboratory at United is in the natureof a "pilot plant" in which experimentation for the purpose of improv-ing plant processes is carried on by the two research assistants.Theduties of all the laboratory employees, including the two researchassistants, are similar in nature and are almost entirely of a routinecharacter.None of these employees carries oh research as such butmay conduct tests under the direction of the chief chemist or assistantchief chemist in aid of the research being carried on by them.'Whilethe tests conducted by the laboratory employees may disclose possibleerrors in workmanship of the production employees, the laboratoryemployees are responsible only for reporting the results of the teststo the chief and assistant chief chemists and make no recommendationswith respect thereto; any instructions concerning corrections comefrom the chief or assistant chief chemists.The chemist, is the only employee in the main laboratory who hasa college, degree in chemistry.However, approximately 95 percentof his time is spent in making routine tests and about 5 percent inmaking analyses which require special skill or training. In additionto his duties as chemist, he does first-aid work.The two assistantchemists had some technical training prior to being employed by theCompany, but they, along with the other employees in the laboratory,have been trained during their employment with the Company for theirparticular work.6 One of the laboratory assistants,Jonas Anspa, while classified as a laboratory assistant,is regarded by the Company as an apprentice bacteriologist.His work,though technical,is largely of a routine nature,and all his experience and training has been received duringhis employment with the CompanyHis salary,although higher than that of the otherlaboratory assistants,is equal to that of the assistant chemistsSince his work is com-parable to that of the assistant chemists and laboratory assistants,we shall not distinguishbetween him and the other employeesIncluded in the group of laboratory employees.Itwas agreed that BarbaraMoore,who had the classification of laboratory assistant,should be excluded from the unit as a clerical employee in view of the fact that more than90 percent of her work is of a stenographic natureThe Company also agreed to changeher classification to that of stenographer.'With particular reference to the research assistants the record discloses that the ex-periments are planned and directed by the chief and assistant chief chemists,but arecarried out by the research assistants.This work is mostly routine,the only requirementbeing that these employees be capable of observing and reporting results correctly.662514-46-vol. 6312 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith the exception of the two research assistants, the laboratoryemployees come in contact with the production and maintenance em-ployees when the production employees either bring samples into the.main laboratory for testing or come there for information.The tworesearch assistants occasionally conduct experiments during which.they utilize the entire facilities of the plant and may direct the produc-tion workers in the course of these experiments. It does not appear,however, that such direction is of a supervisory nature.While the'Company contended that these, as well as other ertiployees in thelaboratory, have access to confidential material and formulae, these.matters have no relation to issues properly the subject of collectivebargaining.8On the basis of all the foregoing facts and circum-stances, and in view of the fact that the work of these employees isclosely integrated with that of the production and maintenance em-,ployees,9 we shall include the laboratory employees in the appropriateunit."Belt foremen:The Company employs 4 belt foremen in the cookroom at United.The cook room is composed of 7 departments, allof which are under the supervision of a foreman. In addition to theIforeman there are 5 assistant foremen in the cook room, all of whom,the parties agreed to exclude as supervisory employees.The beltforemen are located in the "gelatine cut spread and tunnels" depart-ment of the cook room. About 40 employees work in the latter depart-ment.Prior to the commencement of organizational activities bythe A. F. L., belt foremen were classified as "lead operators" and werepaid on an hourly basis.However, the Company, upon learning oftion of these employees to belt foremen and put them on the adminis-trative pay roll for the asserted reason that it desired to clarify theirstatus as supervisory employees.Although the belt foremen are nowpaid on a salary basis, their earnings are substantially the same as be-fore, since they still receive approximately $9 a week more than theproduction employees in the department.There was no change infunction or duties of these employees at the time of the change inclassification.Approximately 60 percent of the belt foreman's work-ing time is spent in directing the work of the- employees under him,the other 40 percent being spent in the regulation of the valves whichcontrol the flow of gelatin onto belts.Although the manager testi-fied that each belt foreman'has from 10'to 15 employees under hisdirection, and that they have the authority to recommend the hiring,O SeeMatter of General Motors Corporation,ChevroletMotors Davesion,53N.L.R. B 1096.0 This is particularly true in the instant case in view of the,nature of the Company's111business10 SeeMatter of Pittsburgh Plate Glass Company,54 N L. R. B..118 ;Matter of NationalLock Company,61 N. L.R. B. 1366.1 UNITED CHEMICAL & ORGANIC PRODUCTS DIVISION165discharging, or disciplining of employees, he had no knowledge ofany instance in which a belt foreman had exercised such authority,and also added that, while he presumed that the belt foremen hadbeen instructed as to their authority in this respect, he had no directknowledge thereof 11On the other hand, the president of the A. F. L.,who is also an employee of the Company, testified that the duties ofthe belt foremen were comparable to those of the tower man, who theparties agree should be included in the unit, in that the tower manis responsible for the operations of from 10 to 15 employees.We areof the opinion that the Company's contention that the` belt foremencan recommend hiring, discharging, and disciplining of employeesis refuted by the lack of evidence as to any instances in which any beltforemen have made such recommendations and the lack of knowledgeon the part of the plant manager as to whether or not these employeeshave ever been notified of their authority.On all the facts, and inthe absence of substantial and credible evidence that the belt foremenexercise supervisory functions, we find that the belt foremen, are notsupervisory employees.We* shall include them within the appro-priate unit .12Wheel foreman:The wheel foreman is employed in the cook roomatUnited and is under the supervision of the cook room foreman.There are five men in the wheel foreman's section, all of whom areresponsible for the operation of certain wheels in the production proc-ess.The wheel foreman transmits to the men in. the section the in-structions of the cook room foremen.Approximately 90 percent ofhis time is spent in manual labor.During 3 months of the year, whenthe wheels are not in actual operations' he does repair work only,working without any assistance for the greater part of this period.The wheel foreman was on the hourly pay roll until January 1945,the time of the commencement of 'organizational activity by theA. F. L., when the Company transferred him to the administrativepay roll allegedly in order to clarify -his status. - There was no sub-stantial change in his earning at the time, the wheel foreman receiv-ing approximately $5.40 a week more, on the basis of a4,0-hour week,than the other employees in the 'section.Although the plant man-ager testified that the wheel foreman -had the, authority effectively torecommend the hiring, discharging, or disciplining of employees, hehad no knowledge of any case in which the authority had been ex-ercised, nor did he know whether or'not the Company had ever in-structed the wheel foreman as to his-supervisory authority.An employee of the Company who had at one, time worked with the wheelforeman, testified that the men- in the, section would not consult the"The plant manager testified that he had been plant manager of Central since 1926,and ofboth plants since 1935.- " ''E SeeMatter of Hoosier Frown Corporation,51 N. L. R. B. 1353. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDwheel foreman on any platters pertaining to the terms and conditionsof employment, such as wage increases, transfers, or obtaining per-mission to leave the plant, but only as to the operation of the wheelssince he was the senior employee in the section. In the absence ofsubstantial and credible evidence that the wheel foreman exercisessupervisory functions, and in view of the acknowledged fact that hedoes repair work during 3 months of the year, and the evidence thathe is not considered a supervisor by the other employees in his `'sec-tion, we find that the wheel foreman is not a supervisor within theBoard's definition of that term.We shall therefore include him inthe appropriate unit.Storeroom clerle:The storeroom clerk is employed in the Company'sstoreroom located in the administrative building, which also housesthe Company's offices.The major portion of his time, approximately60 percent, is spent in clerical work, such as maintaining an inventoryof raw materials, checking supplies and materials received against thebillings, and making entries on the pay roll for bond deductions. Thestoreroom clerk works under the supervision of the storekeeper, whois excluded from the unit by agreement of the parties.The store-room clerk replaces the storekeeper when the latter is absent, and atthose times makes local purchases of materials.He spends approxi-mately. 40 percent of his time acting as counterman, handing out toolsand materials to production employees.He performs his clerical workat a desk in the main office near the desk of the storekeeper. Sinceit appears that the duties of the storeroom clerk are primarily clericalin nature, since he performs all of his work in the administrative build-ing, and inasmuch as the major portion of his time is spent apart fromthe production and maintenance employees, we find that his interestsare more closely allied with those of the office clerical employees thanthe production and maintenance employees.We shall thereforeexclude him from the unit.Watchmen:The Company employs six watchmen at United andone at Central, all of whom perform substantially the same duties.of the watchmen on the night shift are to watch the time clock office,where the employees punch in and out, and to maintain a watch serv-ice by making regular rounds of the plant and "punching clocks" onthe route at stated intervals.One of the employees on the day shiftwatches the time clock office, and the other is on duty at a railroadcrossing adjacent to one of the plants where he checks trucks going inand out of the plant as they cross the railroad.Watchmen are hourlypaid, receive the same vacation and sick leave as do the production andmaintenance employees, and are under the supervision of the super-intendent who is in charge of production.The average age of theseemployees is about 60 years; and for the most part they are former UNITED CHEMICAL & ORGANIC PRODUCTS DIVISION167production or maintenance employees who have been placed as watch-men pursuant to the Company's policy of giving these positions toemployees who are physically incapable of performing their regularwork at the plant. Since these employees perform the duties of ordi-nary watchmen involving no monitorial functions, we shall includethem within the appropriate unit.13We find that all production and maintenance employees of the Com-pany at its United and Central plants in Calumet City, Illinois, in-cluding laboratory employees, belt foremen, the wheel forman, andwatchmen, but excluding office clerical employees, the storeroom clerk,chauffeur, storekeeper, chief chemist, assistant chief chemist, bacteri-ologist, employees at Central's depot located at Chicago, Ilhnois,14chief engineer, master mechanic, general foremen, assistant foremen,foremen, the plant manager, assistant to the plant manager, superin-tendent, and any other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct., and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Chemical& Organic Products Division and Central Chemical Division of Wilson& Co., Inc., Calumet City, Illinois, an election by secret ballot shall be"SeeMatterof Champion Sheet Metal Company, Inc,61 N. L R. B 511 ,see alsoMatterof Kelsey-Hayes Wheel Company,62 N L R B. 42114 In connection with its operations at Central, the Company maintains a depot at Chicago,Illinois, about 28 miles distant.Central delivers carloads of acid to storage tanks at thedepot and from there the acid is drawn in carboys for delivery to customers in Chicago.It is apparent that the employees at the depot have different interests and duties fromthose at the plants in Calumet City.We shall exclude them in accordance with theagreement of the parties.15The A. F L.'s request to appear on the ballot as International Chemical WorkersUnion, Local No. 157, A F. of L. is hereby left to the discretion of the Regional Director. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Article111, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to-the date of theelection, to determine whether or not they desire to be represented byInternational Chemical Workers Union, Local 157, A. F. of L., forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.